Title: From George Washington to William Lord Stirling Alexander, 18 September 1782
From: Washington, George
To: Alexander, William Lord Stirling


                  
                     
                     My Lord,Head Quarters, 18th Septr 1782
                  
                  I have received your Favours of the 7th and 14th instant.  However desirable the Plan you mention may be, there are insuperable Obstacles to our undertaking it at present, or any other which would require a Transportation of a Magazine of provisions.  Mr Duer has no Doubt informed you upon how precarious a Footing our Subsistence stands, even in a Country full of Supplies.
                  We are as quiet here as you are in your Quarter.  I am, with very sincere Esteem, your Lordship’s most Obedient Servant
                  
                     Go: Washington
                  
               